      Case 2:19-cv-00164-SCJ-JCF Document 27 Filed 12/07/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF GEORGIA
                             GAINESVILLE DIVISION

JERRRY CHRISTOPHER EDWARDS,                  : PRISONER CIVIL RIGHTS
                                             : 42 U.S.C. § 1983
                                             :
      Plaintiff,                             :
vs.                                          : CASE NO. 2:19-cv-00164-SCJ-JCF
                                             :
DONNA MARIE BENNETT et al,                   :
                                             :
      Defendants.                            :

           PLAINTIFF’S MOTION TO REOPEN AND EXTEND TIME
                   TO COMPLY WITH ORDER [DOC 21]

      Per L.R. 7.1 and applicable law, Plaintiff moves to reopen and extend the

time to comply with the deadlines in the Order [Doc 21] as follows

                           STATEMENT OF FACTS

      1.     On 7/9/19, Plaintiff filed suit [Doc 1] naming the Defendants for

whom summons issued, on his civil rights claims.

      2      The Court partially dismissed Plaintiff’s deliberate indifference claims

but maintained his claims for malicious prosecution, [Doc 10, Order] for which he

attempted to bring an amended complaint [Doc 11] although a more carefully

drafted complaint may support additional relief.




                                         1
      Case 2:19-cv-00164-SCJ-JCF Document 27 Filed 12/07/20 Page 2 of 3




      3.     Plaintiff’s counsel has now appeared in this case which he is still

investigating, per its 5-year old record, who requires Open Records Requests to

Dawson County to obtain the information needed to determine if Plaintiff can

bring additional other claims and join additional parties, possibly resulting in re-

joinder of Dawson County and other parties to this case by an amended complaint.

      4.     Therefore, Plaintiff requests that the Court reopen and extend the

deadlines in the Order [Doc 21] until 1/11/21 to further comply with the Order

which will not prejudice the single Defendant, who is not yet served [Doc 23-24].

      5.     A proposed Order is attached as Exhibit 1.

                                MEMORANDUM

      The Court is requested to take notice of these matters per Fed. R. Evid. 201.

The Court controls pretrial deadlines in this case. Landis v. N. Am. Co., 299 U.S.

254 (1936). [it is “incidental to the power inherent in every court to control

disposition of the causes on its docket with economy of time and effort for itself,

for counsel, and for litigants”]. The Court may grant an extension for good cause.

Pioneer v. Brunswick, 507 U.S. 395 (1993) [permitted late proof of claim by

attorney]. Plaintiff meets this standard in seeking the instant relief, given the

current circumstances, for which good cause was shown. Sosa v. Airprint, 133

F.3d 1417-19 (11th Cir. 1998). This relief will not prejudice any party to this case.

                                          2
      Case 2:19-cv-00164-SCJ-JCF Document 27 Filed 12/07/20 Page 3 of 3




                                    CONCLUSION

      WHEREFORE, Plaintiff respectfully requests that the Court reopen and

extend the deadlines in the Order [Doc 21] until 1/11/21 to further comply with the

Order; and all other just relief.

                    L.R. 5.1 (C) CERTIFICATE OF COMPLIANCE

      Per L.R. 5.1(C), I certify this document was prepared per L.R. 5.1(B) in

Times Roman 14-point typeface.

      Respectfully submitted this 7th day of December 2020.

                    By:    /s/Paul G. Wersant
                           Paul G. Wersant
                           Georgia Bar No. 748341
                           3245 Peachtree Parkway, Suite D-245
                           Suwanee, Georgia 30024
                           Telephone: (678) 894-5876
                           Email: pwersant@gmail.com
                           Attorney for Plaintiff




                                         3
